Citation Nr: 1217417	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for status post residuals of a left knee menisectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1954 to December 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2011; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to active service.

2.  Status post residuals of a left knee menisectomy are not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Status post residuals of a left knee menisectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2007 also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  During the September 2011 videoconference hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony and asked about the availability of additional post-service treatment records.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran indicated that he had surgery when he reinjured his knee after service in 1958; however, he indicated that these records were no longer available.  

The Veteran was afforded VA examinations in March 2007.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as the examinations are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue, to include a reported history given by the Veteran; document and consider the Veteran's complaints and symptoms; and contain clear opinions with respect to etiology based on all available evidence of record and include a statement of reasons and bases for the opinions rendered.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

1.  Bilateral Hearing Loss

The Veteran contends in lay statements and during his hearing testimony that he has current hearing loss related to noise exposure from old piston-driven aircraft in service, the use of earphones to listen to Morse code messages over long periods of time, and engine room noise on a PT boat.  During a March 2003 VA audiological examination, the Veteran also reported an incident where a shotgun fired at close range to his right ear.  He reported experiencing a temporary threshold shift after this incident, and after flights on aircraft in service.  During the Veteran's September 2011 Board hearing, he reported noticing hearing loss shortly after his separation from service while attending college.  He indicated that he had difficulty hearing during lectures and would sit in the front of the classroom to hear.  The Veteran's friend, L.G., testified that he met the Veteran in the late 1970s and noted that the Veteran had noticeable hearing difficulty at that time.  

The Veteran's DD Form 214 shows that the Veteran served in the Air Force as balloon launcher.  His last duty assignment was noted to be in the United States Air Force Headquarters Command, Air Support Group.

The Board finds that the Veteran is competent to report noise exposure in service, experiencing temporary threshold shifts in his hearing in service, and difficulty with hearing shortly after his separation from service.   Further, the Board finds that the Veteran's reports are credible and are generally consistent with the circumstances of his service.  The Board finds that testimony from L.G. is competent and credible and indicates that the Veteran had at least some hearing loss in the 1970s.

A June 1954 enlistment examination shows that the Veteran's hearing was 15/15 in each ear on whispered voice testing.  An audiogram was not completed in conjunction with that examination.   A November 1957 separation examination shows that the Veteran's hearing was 15/15 in each ear on whispered voice testing.  An audiogram was completed at the time of the Veteran's separation.  

On the November 1957 separation audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
15 (25)
NR
5 (10)
LEFT
15 (30)
15 (25)
15 (25)
NR
10 (15)

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

An April 2007 VA examination shows that the Veteran has currently diagnosed bilateral hearing loss.  On the April 2007 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
50
75
75
75
LEFT
NR
50
65
75
70

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 72 percent in the left ear.

The April 2007 VA examination included a review of the Veteran's claims file.  The Veteran described in-service noise exposure to static and Morse code on headphones, aircraft noise, and engine room noise on a PT boat, as well as one incident of shotgun fire at close range to his right ear.  The Veteran reported that he worked as a regional and city planner for most of his career post-service without noise exposure.  The Veteran's service treatment records were reviewed.  The VA examiner stated that the Veteran's November 1957 audiogram revealed normal hearing sensitivity bilaterally.  Based on this data, the VA examiner found that it was less likely as not that hearing loss was related to the Veteran's noise exposure in the air force.  Although the audiologist related the Veteran's tinnitus to service, she reasoned that tinnitus could occur and exist due to noise exposure without hearing loss being present.  

Private treatment records dated in 2006 and 2007 show that the Veteran has received treatment for current sensorineural hearing loss.  He was noted to have a long history of hearing loss.  The Veteran was found to have eustachian tube dysfunction secondary to chronic sinusitis in addition to sensory neural hearing loss.  A May 2006 private treatment report additionally noted that moderate to severe sensorineural hearing loss bilaterally was consistent with genetic predisposition to hearing loss and/or presbycusis.  

According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  

The Veteran's April 2007 VA audiology examination was based on a review of the claims file and examination of the Veteran.  The Board finds that the audiological findings are probative with respect to the Veteran's current disability picture.  However, while the VA examiner noted that the Veteran had "normal hearing sensitivity bilaterally" in service, basing her opinion on this observation; she failed to address the fact that the Veteran had some degree of hearing loss shown on his separation audiology examination.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  Thus, the Board finds the April 2007 VA examiner's opinion as to etiology is not probative.  While a May 2006 private treatment report shows that the Veteran's sensorineural hearing loss was consistent with genetic predisposition to hearing loss and/or presbycusis; the remark did not address whether the Veteran's history of in-service noise exposure contributed to his present hearing loss.  

Medical evidence of record clearly shows that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The Veteran has provided competent and credible evidence of in-service noise exposure, temporary hearing difficulties in service after being exposed to noise, and noted hearing difficulties shortly after service.   Service treatment records do not reflect a hearing disability at the time of the Veteran's enlistment, but reflect some degree of hearing loss shown at the time of the Veteran's separation audiogram.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Because 38 C.F.R. § 3.385 provides, in pertinent part, that impaired hearing will be considered a disability for VA purposes when the auditory threshold for at least three of the frequencies (at 500, 1000, 2000, 3000 and 4000 Hertz) are 26 decibels or greater; the Board finds it notable that the Veteran's November 1957 separation audiogram reflects auditory thresholds of 25 decibels at three frequencies in the right ear, and auditory thresholds of 25 decibels or higher at three frequencies in the left ear when converted to ISO-ANSI standards.  These auditory thresholds were just under the requirements for establishing the presence of a hearing disability at time of the Veteran's separation from service.  See 38 C.F.R. § 3.385.  In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was incurred in service.  

2.  Status Post Residuals of a Left Knee Menisectomy

In various lay statements and during his Board hearing, the Veteran described a left knee injury in service, when he collided into another vehicle while traveling on a highway in 1957.  In a March 2007 statement, the Veteran reported that he struck his knee into the dashboard of his vehicle, was hospitalized overnight for observation and was put on limited duty.  The Veteran has reported that after his separation from service, he had surgery to the left knee in June or September 1958 for torn cartilage.  During a March 2007 VA examination and a Board hearing, the Veteran noted that he reinjured his knee while playing basketball in 1958 and had surgery for torn cartilage in the left knee in 1958.   In a July 2009 statement, the Veteran indicated that the surgeon advised him that the knee bone and meniscus/cartilage had recently been damaged by a blow to the open joint, and that he would suffer more difficulty in the future.  During his Board hearing, the Veteran contends that his initial injury in service weakened the left knee.  He stated that after service, the surgeon had made him aware of a previous injury to the knee which caused his final injury to materialize.  The Veteran had no post-service treatment for the knee subsequent to his 1958 surgery and he indicated that private treatment records dated in 1958 were no longer available.  The Veteran's friend, L.G. provided testimony noting that the Veteran's knee was symptomatic when they were working together in the last 1970s.  He also noted that het Veteran had indicated that he had surgery to the knee in the 1950s or 1960s.

Service treatment records show that the Veteran injured his knee in an automobile accident in August 1956.  The Veteran struck the rear of another car which had driven suddenly in his path.  The Veteran was taken to the hospital for observation and for x-rays of the left knee.  He was diagnosed with a sprain of the left knee joint and was released from the hospital the next day.  No further knee complaints were noted in the service treatment records and chronic residuals were not noted at the time of the Veteran's November 1957 separation examination. 

A March 2008 VA examination included a review of the claims file.  The VA examiner noted the Veteran's history of left knee surgery in 1958.  He interviewed the Veteran and a history of left knee treatment was described in detail.  The VA examiner noted that the Veteran was treated in service for a left knee injury in 1956, with no further encounters pertaining to left knee symptoms in service or on separation.  Following service, in 1958, while the Veteran was playing basketball, he "came down hard" on the left knee and it was painful and locked.  He was evaluated and was told he had torn cartilage and underwent a medial mensical repair, or possibly a menisectomy.  The Veteran reported having residual problems following that.  A physical examination was completed.  The Veteran had a well healed surgical incisional scar on the medial aspect of the left knee.  He had tenderness to palpation of the medial joint line.  The Veteran had full range of motion in the left knee without pain, and there was no evidence of instability.  X-rays of the left knee taken at the time of the VA examination were normal.  The Veteran was diagnosed with internal derangement of the left knee status post menisectomy in 1958.

Based on a review of the record, the VA examiner found that the Veteran had a minor left knee injury in service in 1956.  He was evaluated with negative x-rays at that time and was treated with crutches.  There were no further complaints of knee symptoms during service or on the Veteran's separation examination.  Following service, the Veteran severely injured his left knee playing basketball, in which he stated he tore the medial meniscus and required a menisectomy.  Because treatment records pertaining to the Veteran's post-service injury and surgical report were not available, the VA examiner stated that he could not speculate as to any causal association between the Veteran's current knee condition and the apparently minor knee injury that occurred while he was in service. 

The Veteran has described a left knee injury in service, and he described post-service left knee injury in 1958 which culminated in surgery to the left knee.  The Board finds that the Veteran is competent to describe a left knee injury and treatment for such in service, and subsequent to service.  The Board finds that the Veteran's reports are credible; however, the Board notes that the Veteran incorrectly identified the date of his initial injury as occurring in 1957.  Service treatment records show that the Veteran injured his knee in August 1956.  The Veteran has also submitted several statements indicating that that he had weakened his left knee or damaged cartilage in his knee at the time of his initial in-service injury and he contends that this led to his post-service injury.  The Board finds that the Veteran is not competent to provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay witness can provide an "eye-witness" account of visible symptoms, but cannot offer evidence that requires medical knowledge, such as causation or etiology of a disease or injury).  See also 38 C.F.R. § 3.159(a)(2).  The Board notes, in this regard, that service treatment records show a diagnosis of left knee strain in service; and there was no indication of damage to the cartilage at the time of the Veteran's initial injury or at the time of his separation from service over one year after his initial knee injury.  

The Board finds that the competent, credible, and probative medical evidence of record does not establish a nexus between the Veteran's currently diagnosed internal derangement of the left knee status post menisectomy and his in-service injury.  A March 2007 VA examiner stated that he could not speculate as to any causal association between the Veteran's current knee condition and the apparently minor knee injury that occurred while he was in service.  The VA examiner provided a rationale for this conclusion, noting treatment for a left knee sprain in service with negative x-rays and no subsequent complaints in service or at separation.  The VA examiner also noted the Veteran's post-service 1958 left knee injury which precipitated surgery to the left knee.  In the absence of records associated with that surgery, the VA examiner could not determine the cause of the Veteran's current left knee condition.  The Board finds that the March 2007 VA opinion is probative in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (holding that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.").  The examiner's evaluation and opinion was based on a review of the Veteran's service treatment records and a discussion of lay evidence presented by the Veteran.  The Board finds that although the Veteran is shown to have current internal derangement in the left knee; the competent, credible, and probative medical evidence of record fails to establish a nexus between the Veteran's current disability and his in-service injury in light of the Veteran's post-service 1958 injury and surgery to the left knee.  Therefore, the Board finds that service connection is not warranted for status post residuals of a left knee menisectomy.

C.  Conclusion

The Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Veteran has provided competent, credible, and probative evidence of noise exposure in service, hearing symptomatology in service, and continuity of symptomatology after his separation from service.  The Veteran had some degree of hearing loss shown at the time of his separation from service.  Therefore, the Board concludes that the evidence supports finding that the Veteran has hearing loss etiologically related to active service. 

Status post residuals of a left knee menisectomy were not incurred or aggravated in service and the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current disability and an in-service knee injury.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has status post residuals of a left knee menisectomy etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for hearing loss is granted.

Service connection for status post residuals of a left knee menisectomy is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


